Citation Nr: 1550463	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-15 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  

2.  Entitlement to an increased rating (or evaluation) for residuals of a stress fracture of the left proximal tibia in excess of 10 percent from December 16, 2009. 

3.  Entitlement to an earlier effective date than December 16, 2009 for the increased rating for residuals of a stress fracture of the left proximal tibia.

4.  Whether new and material evidence has been received to reopen service connection for hepatitis C.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

The Veteran represented by: Brian K. Walker, Attorney


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and May 2011 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the August 2011 and September 2013 substantive appeals on a VA Form 9, the Veteran requested a Board hearing at the local VA office (Travel Board hearing).  A Board hearing was scheduled on July 15, 2015; however, the Veteran did not appear for the hearing.  Nonetheless, on a July 7, 2015 letter, which was received by the RO on July 13, 2015, the Veteran's representative requested that the Travel Board hearing be postponed due to the Veteran being incarcerated until approximately January 2016.  As the Veteran has requested a travel board hearing and requested a postponement of the scheduled hearing prior to the date of the hearing for good cause, and no hearing has yet to be carried out, a remand is necessary to schedule a Travel Board hearing.  38 C.F.R. § 20.704(c) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing before a member of the Board during or after February 2016.  Once the Travel Board hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




